Citation Nr: 1219910	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  04-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a chronic disability manifested by night sweats, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980, from December 1981 to February 1988, and from March 1989 to January 2000.  His DD Form 214 reflects that he served in the Southwest Asia (SWA) Theater of Operations.  He was also awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in February 2003 and September 2004 by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Travel Board hearing held in June 2006, before the undersigned Veterans Law Judge at the St. Petersburg RO.  The transcript from that hearing has been associated with the claims file and reviewed.  The Board remanded this case in July 2007.  

In June 2009, the Board affirmed the RO's denial of benefits on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court granted the parties' Joint Motion to vacate and remand that portion of the Board's decision that denied service connection for sleep apnea and night sweats for additional development and readjudication consistent with the directives contained therein.  [The Board's decision with regard to the grant of service connection for bilateral elbow tendonitis and bilateral hand tenosynovitis was not disturbed.]  

The case was again remanded by the Board in December 2010 for additional development and adjudicative action.  It has now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War. 

2.  The Veteran has a clinical diagnosis of obstructive sleep apnea, accounting for his current sleep difficulties.  Obstructive sleep apnea, a known clinical condition, has not been linked by competent and credible evidence to his military service, including his Gulf War service. 

3.  The Veteran's complaints of night sweats during service were acute and transitory, and attributed to a viral syndrome; currently there is no competent and credible evidence of a qualifying disability manifested by night sweats due to an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree. 


CONCLUSIONS OF LAW

1.  Service connection for obstructive sleep apnea to include as due to an undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 

2.  Service connection for night sweats to include as due to an undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in September 2002 and July 2004, as well as subsequent letters dated in May 2006, March 2006, August 2007, and October 2007, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, the effect of this duty upon his claims.  Collectively these letters also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The Veteran's appeal was most recently readjudicated in March 2010.  Of further significance here is the fact that neither the Veteran, nor his representative, have asserted any deficiencies in the notice provided to the Veteran with regard to either claim.  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  His in-service and post-service treatment reports are of record and the RO obtained a VA examination in August 2008 as well as several addendums in February 2009, December 2010, December 2011 and February 2012 in compliance with the December 2010 remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical opinions obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  Accordingly, the Board finds that there is no basis to conclude that the VA medical opinions are inadequate, or that a remand for a new examination is required.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  



Law and Analysis

The Veteran seeks service connection for obstructive sleep apnea and night sweats, which he contends are the result of undiagnosed illnesses caused by environmental hazards (smoke from burning oil fields) from his service in the Persian Gulf War.  He contends that military medical personnel were unable to determine what was causing the night sweats and fatigue, and that went undiagnosed until after service discharge.  The Veteran's wife, who reported having been married to him since 1980, noted that she had observed his excessive snoring and night sweats that would require a change of sheets.  She reported that there were also times when the Veteran would stop breathing while asleep.  She also indicated that the Veteran's symptoms might be connected to hypertension.  See VA Form 9 in August 2005 and lay statements dated in June 2006.  

Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, service treatment records (STRs) show that in February 1995 the Veteran began to suffer from an episode of a nonspecific illness, primarily characterized by fever, joint pain, fatigue, headaches, night sweats, and subjective fever.  These symptoms were ultimately attributed to a viral syndrome.  At that time the Veteran noted that he had been in the Persian Gulf and was concerned about Gulf War Syndrome.  The clinical impression was joint pain with night sweats - rule out infectious disease vs. rheumatism.  There were no specific complaints involving difficulty sleeping.  The Veteran later presented for follow-up of laboratory work performed, which showed a decrease in the Veteran's white blood count (WBC).  He reported that he longer had night sweats, but continued to experience fatigue.  The clinical impression was rule out mononucleosis vs. autoimmune disease vs. lab error.  

In March 1995, the Veteran was having mild intermittent sweating at night.  The clinical impression was arthralgia and mycrocytic anemia.  By April 1995, the Veteran reported that his chills and night sweats had resolved.  He continued to perspire at night, but his sheets were not wet.  The Veteran's CBC (complete blood count) had returned to normal with no documented fevers at home.  The examiner concluded the Veteran likely had a viral syndrome, which had since resolved.  When evaluated in May 1995, the Veteran had had no recurrence of fevers and only occasional right elbow pain.  The clinical impression was probable viral syndrome that had resolved.  In June 1995, the Veteran reported that he was feeling well with no fevers or night sweats.  The most recent entry dated in September 1995, shows he reported the episodes of nocturnal sweats were no longer as frequent as before.  The clinical assessment was rule out FUO (fever of uknown origin) resolving possibly secondary to viral syndrome.  The remaining records are negative for any additional follow-up evaluation or clinical findings during the Veteran's remaining years of service to suggest that this episode constituted a chronic disease process or that provide a basis for such a diagnosis.  The STRs are otherwise negative for symptoms suggestive of a sleep disorder, including sleep apnea.  

At his retirement physical in August 1999, the Veteran noted frequent trouble sleeping, due to back pain.  The Board notes that given the opportunity to identify any history or symptoms associated with night sweats, the Veteran reported no pertinent complaints.

Post-service records show the Veteran was examined in October 1999, within several months of service discharge, for various medical complaints, but did not indicate any specific sleep problems or night sweat symptoms and none are documented.  He underwent a physical examination in April 2000, but again did not report any sleep complaints or night sweats.  

There are essentially no pertinent clinical records associated with the claims file until January 2004, when the Veteran underwent a sleep study for problems with snoring, night sweats, witnessed apneas, heartburn upon waking, leg movements, excessive daytime hypersomnolence, and occasional sleep talking.  A family history of snoring and daytime hypersomnolence was also noted.  The impression was severe obstructive sleep apnea with clinically significant oxygen desaturation as well as snoring.  A week later, the Veteran underwent a successful night CPAP titration.  It was recommended that he lose weight, avoid alcohol and certain medications, and use a nightly CPAP machine. 

The Board notes that there is no objective post-service medical evidence of record that the Veteran is currently being treated for night sweats.  

In August 2008, the Veteran was afforded a VA examination.  The Veteran's current complaints were of daytime hypersomnolence, night sweats, snoring and apneic spells.  The Veteran also reported a weight change between 1990 and 1991 where he lost about 80 pounds in Iraq, but then regained the weight when he returned to the U.S.  The physician noted the Veteran had a history of sleep apnea with the onset in the mid-1990s during service and referred to the January 2004 sleep study findings that were consistent with severe sleep apnea.  He also referred to the numerous service records documenting the Veteran's night sweats and temperature readings.  The clinical impression was sleep apnea without medical therapy.  The physician opined that it was most likely that the Veteran's complaints of night sweats were due to the sleep apnea, however he could not resolve whether the sleep apnea was caused by or the result of the Veteran's time in service without resort to mere speculation.  

In February 2009, the physician who examined the Veteran in August 2008 provided a supplemental opinion addressing the inadequacies in the previous opinion.  After reviewing the claims file extensively, he confirmed that severe obstructive sleep apnea was diagnosed in 2004 and concluded that it was less likely than not caused by or related to service.  He explained that obstructive sleep apnea/hypopnea was predominantly caused by a developmentally narrow nasopharyngeal airway with superimposed natural aging, and increased BMI.  However he then stated that it was not medically possible to say, without reporting to mere speculation, the precise onset, but that it was present in January 2004.  

The physician then opined that the preponderance of the medical evidence did not support sleep apnea as a proximate cause of night sweats, nor night sweats as a cause of sleep apnea.  He explained that true night sweats were drenching sweats at night, at normal or lower room temperatures, requiring a change of bedclothes.  In a study of primary care patients, 41 percent felt that they had night sweats.  In addition, true night sweats may be due to malignancy, infection, medications, endocrine disorders, neurologic disorders, or idiopathic.  The physician could not say, without resorting to mere speculation, whether the Veteran had true night sweats, but he did note that night sweats had not been documented during the sleep study that was performed and the Veteran had an 87 percent sleep efficiency.  The physician concluded there were no objective signs or evidence to support night sweats as an undiagnosed illness. 

In April 2010, the Veteran was evaluated by a private pulmonologist who determined the Veteran had moderately severe sleep apnea diagnosed in 2004, and likely present in the military before discharge, based on his symptoms of fatigue, hypersomnolence and night sweats.  However the examiner then noted the Veteran had a history of sleep apnea and hypertension which was also likely related.  The Veteran was counseled regarding smoking cessation, tobacco use, diet, and weight control.  

Pursuant to the Board's 2010 Remand, a supplemental VA opinion was obtained in December 2010.  After reviewing the claims file in its entirety, the examiner concluded the Veteran had a claimed disability pattern, diagnosed as obstructive sleep apnea, related to sleep problems that met the criteria for a disease with a clear and specific etiology and diagnosis.  The examiner also concluded that the Veteran had a claimed a disability pattern of night sweats that met the criteria for an undiagnosed illness.  She went on to explain that the Veteran's subjective night sweats in service were acute and transient possibly related to an acute viral type infection and thus were inconsistent with chronic obstructive sleep apnea.  She noted that many individuals were prone to night sweats as they could be caused by multiple circumstances including BMI and medications, such as aspirin or Motrin.  She concluded that if no etiologic condition is found, then there is unlikely to be a pathologic etiology.  

In another supplemental opinion obtained in December 2011, the examiner noted the Veteran's history of treatment during service in 1995 for symptoms including night sweats and fatigue, which had been ultimately attributed to viral syndrome.  The examiner also noted that at the Veteran's retirement physical examination in 1999, the Veteran indicated trouble sleeping due to back pain, but did not otherwise complain of night sweats and there was no diagnosis of a sleep disorder.  The examiner concluded the Veteran's sleep difficulty reported on his August 1999 retirement examination was due to back pain and therefore was less likely than not related to the sleep apnea that was first diagnosed after service in 2004.  The examiner also concluded the Veteran's night sweats were at least as likely as not related, and noted in the service, to the viral infection.  

In February 2012, the examiner who provided the opinion in December 2011, provided yet another supplemental opinion confirming the Veteran's severe obstructive apnea and concluding that it was less likely than not caused by or related to the symptoms reported in service.  She explained that the sleep difficulty documented at retirement in 1999 was due to back pain and not related to sleep apnea.  She also noted there were other risk factors for obstructive sleep apnea including obesity, craniofacial abnormalities, upper airway soft tissue abnormalities, heredity, smoking, nasal congestion, and diabetes.  The examiner then concluded that the night sweats that occurred during service were attributed to a viral infection and thus were less likely than not caused by or related to service.  


Sleep Apnea

Unfortunately, the Board is unable to attribute the post-service development of sleep apnea to the Veteran's military service.  

With respect to the Veteran's allegation that he suffers from a sleep disorder due to an undiagnosed illness, which had its onset during the Gulf War, the Board finds that there are objective indications that he has a history of obstructive sleep apnea, a known clinical diagnosis, and therefore his claim that this disorder is due to an undiagnosed illness incurred during Persian Gulf service, pursuant to 38 C.F.R. § 3.317, is precluded.  See also VAOPGCPREC 8-98.  This issue will therefore be considered on a direct service connection basis.

The evidence of record does not provide any medical basis for holding that the Veteran's current sleep apnea was incurred in service.  The claimed disability was not "noted" in service, but instead was shown several years later.  In this case there is a 5-year lapse between the end of the Veteran's military service and the initial diagnosis of sleep apnea.  In other words, he has failed to show continuity of symptomatology during those intervening years after his service had ended and before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Also after a review of the conflicting evidence in this case, the Board finds that together the VA opinions are highly probative as they are based upon a complete review of the Veteran's claims file and supported by detailed rationale.  Additionally, the VA opinions reflect access to the findings from the Veteran's various treating physicians as well as lay statements of record.  In rendering their opinions, the examiners considered the Veteran's history of in-service complaints of fatigue and night sweats as well as his beliefs that these symptoms were evidence of undiagnosed sleep apnea.  The VA examiners reviewed this relevant medical, and other history, and discussed the Veteran's current symptoms in the context of that history.  They referred to specific documents and medical history to support their conclusions.  Because the VA examiners reviewed the complete claims file they were able to fully address the salient question as to the origin of the Veteran's sleep apnea and the relationship between it and service.  

Careful consideration has also been given to the opinion of the private pulmonologist as to the nature and etiology of the Veteran's sleep apnea.  The Board is cognizant that this examiner has clearly evaluated the Veteran to some degree and thus should be well aware of his condition and the medical treatment for it.  Unfortunately, the opinion is considerably weakened by the fact that the pulmonologist did not indicate any source, independent of the Veteran, regarding medical history and the extent of the claimed symptomatology in service or that he reviewed any other relevant evidence in the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Elkins v. Brown, (rejecting a medical opinion as "immaterial" where there was no indication that the physician reviewed the claimant's STRs or another relevant documents which would have enabled him to form an opinion as to service connection on an independent basis).  

Also, the other objective facts present in the record contradict the accounts provided by the Veteran that formed the basis for the private opinion.  This opinion does not reflect knowledge of the Veteran's entire history, since the physician did not address the Veteran's treatment for a viral syndrome during service and failed to account for the Veteran's self-report, at his retirement in 1999, that his sleep problems were due to his back pain.  It is noted that the Court has held that a post-service reference to injuries sustained in service, without a review of STRs, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Therefore, because the private physician did not review the Veteran's STRs, yet opined that the Veteran's sleep apnea was related to his service, this opinion creating the possibility of a nexus between in-service symptoms and the current disability is of limited probative value. 

Therefore, after weighing all the evidence, the Board finds greater probative value in the combined VA medical opinions, and, in light of the other evidence of record, the negative nexus opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record. 


Night sweats

The Board is also unable to attribute the Veteran's claimed night sweats to his military service.  The primary impediment to a grant of direct service connection here is the absence of medical evidence of a current disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

In this case, while night sweats are the type of symptom capable of lay observation, they are not equivalent to a complaint or diagnosis of a chronic disability.  The record reflects that the Veteran's night sweats during service were acute and transitory, and resolved with treatment for his viral syndrome as he was not treated for them during his remaining years of service, and did not indicate having night sweats at his retirement from service in 1999.  Moreover, there is no post-service evidence that the Veteran is currently being treated for a disorder manifested by night sweats.  That a disease or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of a clear diagnosis of a chronic disability manifested by night sweats, which is attributable to some identifiable disease or injury during service, an award of direct service connection is not warranted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the greater weight of the competent and credible evidence indicates that at no time during the current appeal has a clear diagnosis of a chronic disability manifested by night sweats been made.  Based on this evidentiary posture, service connection cannot be awarded.  

Moreover, there is also no objective indicator of a chronic disorder manifested by night sweats as required by 38 C.F.R. § 3.317(a)(3).  The Board notes that a central requirement for service connection is that objective evidence of a chronic disability perceptible to an examining physician be present and lay or medical evidence of non-medical indications of a chronic qualifying disability that is capable of independent verification.  

In this regard, the Veteran has articulated subjective complaints of night sweats as evidence of objective indications of chronic disability and has also submitted letters from his wife and others describing his problem sleeping following his return from Desert Storm.  However these lay statements indicate that the Veteran's night sweats were believed to be due to sleep apnea, a known clinical condition.  Although the 2010 VA examiner has generally attributed the night sweats to an undiagnosed illness, the Board cannot not ignore the February 2009 VA examiner who essentially concluded there was no objective indicator of illness in noting that night sweats had not been documented during the Veteran's 2004 sleep study.  Moreover the Board finds that the 2010 VA opinion is further weakened, as it is couched in speculative terms.  The examiner indicated that night sweats could be caused by multiple factors, but that if no etiologic condition were found then there was likely no pathologic etiology.  At best, this opinion does little more than indicate the possibility that the Veteran's night sweats are due to an undiagnosed disability and the Board is inclined to place less probative value on it.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

In this case, the evidence of record does not show any objective medical findings of a chronic disability manifested by night sweats.  The Veteran's complaints do not represent a manifestation of an independent and separate disability, inasmuch as they are not productive of chronic impairment and have been determined, by a preponderance of the evidence of record, to either have been part and parcel of his in-service viral syndrome or a current symptom of his diagnosed sleep apnea.  Therefore, the Veteran is not entitled to service connection under the presumption provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) (where the law and not the evidence is dispositive of the claim, the claim should be denied because of lack of entitlement under the law).


Conclusion

In reaching these conclusions, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his hearing testimony.  His primary assertion is that his sleep apnea and night sweats are the result of his military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to problems sleeping, his opinion that his sleep apnea and night sweats were caused by his military service is outweighed by the more thoroughly explained and detailed opinions from the various VA physicians on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Accordingly, the preponderance of the evidence is against both claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for sleep apnea to include as due to undiagnosed illness is denied. 

Service connection for night sweats to include as due to undiagnosed illness is denied. 


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


